EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael L. Mathaisel on November 17, 2021.

The application has been amended as follows: 
Please amend claims 1, 8 and 15 as follows:

1.	(Currently amended) A computer-implemented method for text marking in digital typography, the method comprising:
identifying, by at least one processor, one or more glyphs in a text that intersect with a text marking associated with the text;
causing, by the at least one processor, a display device to visually indicate, in a user interface, the one or more glyphs that intersect with the text marking;
receiving, by the at least one processor, a user selection of the one or more glyphs that intersect with the text marking in the user interface;
drawing, by the at least one processor, a modified text marking as one or more closed paths to avoid intersecting with the one or more glyphs in the user selection, the modified text marking being separated from the one or more glyphs in the user selection such 
causing, by the at least one processor, [[a]]the display device to display the modified text marking with the text.

8.	(Currently amended) A non-transitory computer readable medium having instructions encoded thereon that when executed by at least one processor of a computing device cause the at least one processor to perform a process of underlining text in digital typography, the process comprising:
identifying one or more glyphs in a text that intersect with an underline associated with the text;
causing a display device to visually indicate, in a user interface, the one or more glyphs that intersect with the underline;
receiving a user selection of the one or more glyphs that intersect with the underline in the user interface;
drawing a modified underline as one or more closed paths to avoid intersecting with the one or more glyphs in the user selection, the modified underline being separated from the one or more glyphs in the user selection such that there is a buffer or whitespace separating the one or more closed paths of the modified underline from the one or more glyphs; and
causing [[a]]the display device to display the modified underline with the text.


a storage; and
at least one processor operatively coupled to the storage, the at least one processor configured to execute instructions stored in the storage that when executed cause the processor to carry out a process including
identifying one or more glyphs in a text that intersect with an underline associated with the text;
causing a display device to visually indicate, in a user interface, the one or more glyphs that intersect with the underline;
receiving a user selection of the one or more glyphs that intersect with the underline in the user interface;
drawing a modified underline as one or more closed paths to avoid intersecting with the one or more glyphs in the user selection, the modified underline being separated from the one or more glyphs in the user selection such that there is a buffer or whitespace separating the one or more closed paths of the modified underline from the one or more glyphs; and
causing [[a]]the display device to display the modified underline with the text.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177